Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated December 16, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1-5 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention.
Claim 1
	lines 3-5, recite “preparing a Zn-Ni alloy electroplated steel sheet comprising a steel sheet; and a Zn-Ni alloy-plated layer formed on the steel sheet and for electrolytic etching, wherein a content of Ni in the Zn-Ni alloy-plated is 5 wt% to 20 wt%”.
	It is unclear from the claim language if the “formed” is the same as the “electroplated”. 
	“[F]ormed” reads on chemical vapor deposition (CVD). Thus, there would be nothing “electroplated” about the Zn-Ni alloy electroplated steel sheet if it was formed by CVD.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   
Claims 1-5 define over the prior art of record because the prior art does not contain any language that teaches or suggests a manufacturing method of a surface-treated Zn-Ni alloy electroplated steel sheet comprising the steps of preparing, preparing and obtaining as presently claimed, esp., wherein inside the alkaline electrolytic solution, obtaining a surface-treated electroplated steel sheet by placing the Zn-Ni alloy electroplated steel sheet as an anode and installing another metal sheet as a cathode, and applying 2 V to 10 V of an alternating or direct current to conduct the electrolytic etching. Imai et al. teaches anodic electrolysis in an aqueous 5% NaOH solution with a current density of 20 A/dm2 and an arbitrary conducting time (page 10, [0153]). Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness 

cannot be established.
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zappi et al. (US Patent Application Publication No. 2009/0301871 A1) is cited to teach for example, in an embodiment, the etching solution may be a 30 wt % KOH solution. This solution will remove zinc ions from the nickel/zinc layer (page 5, [0047]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 29, 2021